Citation Nr: 1715046	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967, and from April 1973 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter was previously remanded in February 2015. However, as will be discussed below, the Board must remand this matter for additional development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his neuropathy of the bilateral lower extremities was caused by or is otherwise related to his service, or in the alternative, is proximately due to or the result of another disease or injury for which service connection has been granted. See January 2017 Appellant's Post-Remand Brief. 

In accordance with the February 2015 remand, the Veteran was afforded a VA examination in January 2015. The VA examiner opined that the condition claimed was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness." In support of her opinion, the VA examiner explained that pre-diabetes can cause neuropathy, and that the Veteran's in-service complaints of leg/ foot/ calf pain was an isolated event and has no bearing on the current peripheral neuropathy symptoms. 

However, as noted by the Veteran in the January 2017 Appellant's Post-Remand Brief, the VA examiner failed to address whether the Veteran's currently diagnosed neuropathy of the bilateral lower extremities is proximately due to or the result of another disease or injury for which service connection has been granted. The Veteran is currently service-connected for the following: deep venous thrombosis of the bilateral lower extremities; pes planus with bilateral V-neck osteotomies, 3rd metatarsals and right foot 5th plalangectomy; degenerative disease of the cervical spine; degenerative joint disease of the right knee; chronic low back strain; hemorrhoids; prostatitis; herpes; and tinea pedis. In the Veteran's January 2017 Appellant's Post-Remand Brief, the Veteran precisely argues that the VA examination failed to "comment on what impact, if any, the other service connected conditions would have on the causation/aggravation of the bilateral lower extremity neuropathy, specifically to include the cervical and low back conditions, bilateral foot disorders (with surgical interventions), bilateral circulatory problems, right knee condition, and herpes." 

Given that the January 2015 VA examination only provided an opinion as to the etiology of Veteran's neuropathy of the bilateral lower extremities as it relates directly to his service, the Board now remands this matter for an addendum opinion to address the claim on a secondary basis. 

Moreover, it does not appear that the Veteran has received proper notice as to claims on a secondary basis. On remand the RO should provide him such.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran sufficient VCAA notice as to his claim for service connection for neuropathy of the bilateral lower extremities on a secondary basis, as secondary to service-connected deep venous thrombosis of the bilateral lower extremities; pes planus with bilateral V-neck osteotomies, 3rd metatarsals and right foot 5th plalangectomy; degenerative disease of the cervical spine; degenerative joint disease of the right knee; chronic low back strain; and herpes. 

2. Associate with the claims file any relevant updated VA treatment records, and any relevant private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

3. Thereafter, arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the January 2015 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

After reviewing the claims file, the examiner must offer an opinion as to each of the following:

(a) Whether it is at least as likely as not that the Veteran's neuropathy of the bilateral lower extremities is proximately due to, or the result of, any of his service-connected disabilities, to include deep venous thrombosis of the bilateral lower extremities; pes planus with bilateral V-neck osteotomies, 3rd metatarsals and right foot 5th plalangectomy; degenerative disease of the cervical spine; degenerative joint disease of the right knee; chronic low back strain; and herpes. 

The examiner is to individually discuss each service-connected disability.

(b.) Whether it is at least as likely as not that the neuropathy of the bilateral lower extremities has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected disabilities, to include deep venous thrombosis of the bilateral lower extremities; pes planus with bilateral V-neck osteotomies, 3rd metatarsals and right foot 5th plalangectomy; degenerative disease of the cervical spine; degenerative joint disease of the right knee; chronic low back strain; and herpes. 

The examiner is to individually discuss each service-connected disability.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinions, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities and experiences in service. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. 382.

4. Ensure that the examination report is adequate. If deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

